               Case 1:20-cv-01076-LJL Document 42 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                                  9/11/2020
                                                                       :
METROPOLITAN LIFE INSURANCE COMPANY,                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :             20-cv-1076 (LJL)
                  -v-                                                  :
                                                                       :             ORDER AUTHORIZING
THELMA LOPEZ and MARIA SOLENILDA                                       :             INTERPLEADER
SEVERINO,                                                              :             DISBURSEMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

           The Court held a conference on September 11, 2020 with the Defendants in which they

described the settlement they reached as part of the Mediation Program. At that conference, each

Defendant agreed that under the settlement, each Defendant shall receive an equal share (50%)

of the funds at issue.

           Upon the representation of Defendants at that conference, it is hereby ORDERED:

           1. The Clerk of Court shall pay the total amount deposited by Plaintiff Metropolitan Life
              Insurance Company (plus interest) with the Clerk of Court in equal installments to
              Defendants Thelma Lopez and Maria Solenilda Severino so that each receives fifty
              percent (50%) of the total deposit with the Clerk of Court plus interest.1

           2. The check for Thelma Lopez shall be made payable to “Thelma Lopez” and sent to
              31 W. Mosholu Parkway N. #2L, Bronx, New York 10467.

           3. The check for Maria Solenilda Severino shall be made payable to “Maria Solenilda
              Severino” and sent to 2420 Hunter Avenue #3E, Bronx, New York 10475.

           4. Upon payment of the funds, this action will be dismissed with prejudice.




1
    If the final amount (including interest) is not divisible by two, Thelma Lopez shall receive the extra penny ($0.01).
        Case 1:20-cv-01076-LJL Document 42 Filed 09/11/20 Page 2 of 2




      The Clerk of Court is respectfully directed to close the case.



      SO ORDERED.


Dated: September 11, 2020                          __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
